I concur in the result. It was not necessary that the evidence should show that the defendant had formed with other mills a conspiracy — a combination to do an unlawful thing or a lawful thing in an unlawful manner — and had injured plaintiff by acts done in furtherance of such conspiracy. Had the Court instructed the jury to that effect the defendant would be entitled to a new trial, for there was no evidence of conspiracy between the defendant and other mills. There was evidence of an agreement or combination among the mills to furnish to each other the names of strikers and other persons whose presence at the mills would for any cause be undesirable. But such a combination of employers is no more unlawful than similar combinations of laboring men not to work for certain persons regarded as unfair in their dealings with their employees. As long as such combinations are entered into and used for promoting the legitimate business purposes of those concerned, others have no cause of action on account of the combination, although the effect of it may be to injure them; but when the combination is made an instrumentality of injuring others through malice or threats or intimidation, a right of action arises for the resulting injury. When more than one of the parties to the combination agree to using the combination for such illegitimate purposes, a conspiracy *Page 43 
arises; and when one against whom such conspiracy is directed suffers injury in consequence of it, he has a right of action against one or all parties to the unlawful agreement, charging them as conspirators. The plaintiff's action does not fail because there was no evidence of such a conspiracy between two or more of the mills, for one of the parties to a legitimate combination or agreement gives a cause of action by using maliciously such a combination as a means of injuring another person. These principles are now generally recognized by the Courts of this country.Wabash Ry. Co. v. Young, 4 L.R.A. (N.S.), 1091, note;Gray v. Building Trades Council, 103 Am. St. 477, note; 1 A.  E. Annotated Cases, 172, note.
The main question involved in the trial of this case was whether defendant's officers had willfully perverted a lawful combination between itself and other mills so as to inflict injury on the plaintiff; stated more specifically, did the defendant, with knowledge that the plaintiff was not a striker, put his name on a list of strikers sent to other mills, or with such knowledge refuse to take plaintiff's name off the list, and thus willfully prevent his employment by other mills? The Court did not charge that proof of a conspiracy was necessary to a recovery, but that the case was staked on an alleged combination or conspiracy between the defendant and other cotton mills. The jury might well have found a verdict for the plaintiff upon reaching the conclusion that there was no conspiracy with other mills, but a lawful combination with them, perverted by the defendant in the way above indicated, to the injury of the plaintiff. The Court charged in effect that it was not sufficient for the plaintiff to prove that he was injured by a combination not to employ strikers, because such a combination was lawful, but that the plaintiff must go further and show that the defendant maliciously perverted such combination to the injury of the plaintiff. *Page 44 
The language of the charge in this connection was: "As a matter of law, the right of employers to combine for blacklisting purposes, or of an employer to circulate a blacklist among its various employing agents, seems to be, in theabsence of malice, undoubted. But the presence of that element, according to the trend of the decisions, gives the injured employee a right of action."
The testimony quoted in the opinion of Mr. Justice Gary, while not tending, as it seems to me, to show a conspiracy, was evidence from which the jury could infer that there was a lawful combination not to employ strikers, and that defendant, after knowledge that plaintiff was not a striker, willfully persisted in representing him to be one, with the resulting injury that he was unable to obtain employment.
It follows that the plaintiff's contention, that the verdict of the jury was contrary to the charge of the Court, cannot be sustained.